Judgment, Supreme Court, Bronx County (David Stadtmauer, J.), rendered November 13, 2003, convicting defendant, upon his plea of guilty, of manslaughter in the first degree, and sentencing him to a term of 18 years, unanimously modified, on the law, to the extent of vacating the DNA databank fee, and otherwise affirmed.
The court properly denied defendant’s application to withdraw his guilty plea after a suitable inquiry in which the court considered defendant’s written submission and afforded him an *190opportunity to be heard, at which time he added nothing to his conclusory and meritless claims, which are refuted by the record. The court was fully familiar with the case, including the thorough plea allocution, and was able to make an informed determination (see People v Frederick, 45 NY2d 520 [1978]). The record establishes that defendant’s plea was knowing, intelligent and voluntary. There is no indication that the allegedly coercive conduct by counsel was anything more than sound advice to accept the favorable plea offer, and there was no conflict of interest requiring assignment of new counsel (see e.g. People v Torrence, 7 AD3d 444 [2004], lv denied 3 NY3d 682 [2004]).
As the People concede, since the crime was committed before the effective date of the legislation (Penal Law § 60.35 [1] [e]) providing for the imposition of a DNA databank fee, that fee should not have been imposed (see People v Taylor, 10 AD3d 559 [2004]). Concur—Tom, J.P., Mazzarelli, Friedman, Gonzalez and Sweeny, JJ.